
On behalf of the Government of Haiti and in my own name, Sir, I wish 
to congratulate you most warmly on your election to the presidency of 
the thirty- seventh session of the General Assembly. I am sure that 
you will demonstrate those outstanding qualities that won you this 
distinction. I wish also to pay a well-deserved tribute to Mr. 
Kittani, Vice-Minister of Foreign Affairs of Iraq, for the discreet 
and able manner in which he presided over the work of the 
thirty-sixth session. I should particularly like to join preceding 
speakers in congratulating Mr. Perez de Cuellar, Secretary-General, 
whose election to head the Organization is unquestionably a source of 
deep satisfaction for all third-world countries. May I take this 
occasion to emphasize the high quality of his report on the work of 
the Organization, a report which lucidly depicts the shortcomings of 
the United Nations, as well as the overriding need to strengthen its 
decision-making machinery.
This session has opened in a tense atmosphere dominated by a note of 
anguish in the statements, which have persistently reflected the 
international community's concerns about the general deterioration in 
the political and economic situation throughout the world.
While the industrialized countries may perceive current economic 
problems more in terms of cyclical or less extreme fluctuations, the 
third world as a whole-particularly the least-favoured countries- 
still believe that the structural imbalance between North and South 
has become even greater and is now dangerously close to the point of 
collapse. Most third world country delegations, from whatever 
continent they may come, have spoken with one voice from this rostrum 
of the tragic expansion of areas of poverty in their respective 
regions. They have described the growing distress of impoverished 
populations desperately trying to eke out a meagre existence which 
becomes more precarious with every passing day. Hence we small 
nations have no illusions when we wonder about our future.

For almost a decade now, negotiations on the establishment of a new 
economic order-one that would be more just, more harmonious, but also 
more efficient-have come up against a lack of true political will on 
the part of the rich countries to make the adjustments essential to 
any genuine effort at solidarity. Clearly, there is no real prospect 
for altering the current international order. The institutional, 
financial and technical measures required for sustained expansion of 
the world economy and for a swifter growth in the developing 
countries are still being awaited. Meanwhile, the terms of trade are 
deteriorating at a catastrophic pace, and third-world debt has now 
risen to $600 billion.
At the same time, there is no growth in official development 
assistance, which has never reached that famous target of 0.7 per 
cent of the gross national product of the rich countries, or less 
than 5 per cent of annual arms expenditures. Indeed the Brandt 
Commission' noted ironically that the machinery of death was that 
which involved the greatest and most dynamic transfer of technology. 
Even the new law of the sea, which is based mainly on the concept of 
balanced participation in the exploitation of common wealth, is 
challenged because of the regrettable selfishness of certain 
industrialized nations.
It is also most distressing to note that no systematic campaign has 
been undertaken to explain to the people of the rich countries that 
effective solidarity with the poor countries is less a moral 
imperative than an irreplaceable factor for economic growth at the 
world level; for there is no better way of stimulating the production 
and distribution of goods and services than a determination to 
satisfy the basic needs of billions of individuals who have not yet 
enjoyed the material benefits of even the most elementary progress. 
There is no nobler task than that of contributing to the betterment 
of human beings who have been left on the sidelines of progress by 
hunger, ignorance and disease.
It is time for the collective conscience of the industrialized countries 
to stop looking upon international co-operation as a burden on the 
rich, as alms given to those countries that are supposedly incapable 
of looking after their own future. It is time for the people in the 
rich countries to understand that the new international economic 
order will not jeopardize the prosperity of the countries of the 
North but will rather give a new impetus to the world economy and 
provide for more equitable distribution of the fruits of growth.
A/37/PV.27
The Republic of Haiti remains convinced that the market economy, 
which at the national level has in some countries been able to adapt 
to the requirements of more human socio-economic development, will al 
so at the international level find the necessary resources to 
establish a new kind of relationship that is more just and more 
beneficial. To that end more appropriate and generous action is 
required on the part of the public authorities of the industrialized 
countries. World phenomena have to be analyzed more objectively and 
to be less influenced by national experiences that are hard to 
imitate in different circumstances. To sum up, we need courage, 
imagination and a better sense of international solidarity. Some rich 
countries do not lack those qualities, and we should like to pay a 
tribute to them here.
The problems of the developing countries, to which we have referred 
briefly, assume the dimensions of a real tragedy in the case of the 
least developed. In the last decade their per capita gross national 
product in real terms rose by only $11. Closer to us, the combined 
effects of world recession and inflation and the recent spiraling of 
interest rates, along with a collapse in the price of commodities, 
have tragically emphasized their economic vulnerability and paralyzed 
their ability, which was already rather pathetic, to import those 
goods that are essential to their development.
Admittedly, the fifth session of UNCTAD, in Manila in 1979 and the 
United Nations Conference on the Least Developed Countries, in Paris 
in 1981 did decide to launch a new programmer and set forth a number 
of objectives that were ambitious and realistic, including the figure 
of 0.15 per cent of the gross national product of donor countries for 
official development aid to the least developed countries. 
Unfortunately the commitments formally entered into on those 
occasions have not yet been fulfilled. Thus it seems difficult for us 
today to speak about a real desire to stabilize export earnings, to 
increase external assistance qualitatively and quantitatively.
How, under these circumstances, can we hope, as we had hoped, to 
eliminate the category of least developed countries and ensure that 
by the end of the 1980s they will have joined the ranks of the 
developing countries? How can we not doubt the ability of the 
international system to provide elements for the solving of the 
problems of the third world, even if it was impossible to take 
adequate action for this small group of least advanced countries?
The Republic of Haiti, which more than any other country has 
throughout its history as a sovereign nation experienced the cost of 
isolation and exploitation resulting from the selfish game played by 
the big Powers, solemnly repeats its appeal for a truly constructive 
North-South dialogue. President Jean-Claude Duvalier has said that:
"The Republic of Haiti continues to believe in the future of global 
negotiations for the establishment of a new international economic 
order which would enable the poor populations of the third world to 
attain a threshold of development compatible with the dignity of the 
human race and the right of every individual to a decent standard of 
living."
Yet above all the third world countries must understand that if they 
want to progress towards prosperity they must first of all rely on 
themselves and fully shoulder their collective autonomy. They must 
systematically explore the tremendous potential of co-operation among 
developing countries in the financial, technical, trade, industrial 
and cultural fields. The Republic of Haiti reiterates its absolute belief 
in active and intelligent harmonization among the nations of the 
South based on mutual respect and understanding to generate concrete 
actions that would be of mutual benefit in an intraregional and 
interregional context.
Beyond the ideological positions that are inevitably stated in the 
general debate, every statement here reflects the collective 
aspiration to an international political order that would bring peace 
and progress. However, the state of the world today clearly shows if 
not the failure at least the profound inability of mankind to face 
successfully the many sociopolitical upheavals that are 
characteristic of our age. There are so many problems that have not 
been solved, and they create new divisions and increase the tension 
which here and there has led to permanent situations of crisis, overt 
or latent. Despite the belief constantly expressed by Member States 
in the values of the Charter, the machinery for peace and 
international security seems to be blocked, as can be seen from the 
world situation today.
In the Middle East the situation remains explosive. Recent events in 
Lebanon and their hideous cruelty continue to horrify the conscience 
of the world and confirm, if there were any need for that, that 
action by the Organization is necessary to establish overall peace in 
the region. Contrasting with this background of absurd violence, some 
bilateral and multilateral initiatives have been taken. They are 
worthwhile and encouraging, and we trust that they can bring about a 
resumption of dialogue, which is so necessary for peace and essential 
in dealing with the fundamental issue of the future of the 
Palestinian people.
The Government of Haiti remains firmly convinced that Security 
Council resolutions 242 (1967) and 338 (1973) provide the basis for 
an overall settlement of the Middle East problem. The Haitian 
Government believes that the search for peace necessarily involves 
all of Israel's neighbors recognizing and respecting its right to 
exist within secure and recognized borders. Likewise we believe that 
there can be no question of challenging the right of the Palestinian 
people to real self-determination within a physical, legal and 
administrative framework that is in keeping with its legitimate 
aspirations.
Latin America is also going through a turbulent period, and there is 
an atmosphere of uncertainty because of the consequences of the 
conflict relating to the Malvinas Islands and the difficult situation 
in Central America. The recent war in the South Atlantic and the 
bloodshed it involved highlighted the remnants of a way of life that 
has clearly passed. Indeed it placed a severe strain on the peace of 
the region and undermined the solidarity of the continent.
The Republic of Haiti, faithful to its past and respectful of its 
traditions, has never hesitated to oppose all forms of colonial 
domination, and naturally expressed its solidarity with the just 
claims of the Republic of Argentina. The Government of Haiti, aware 
of how fragile are victories imposed by force, believes that the 
United Nations can play a decisive role in the search for a 
negotiated and peaceful solution which would make it possible to 
establish the definitive bases for a mutually acceptable agreement. 
That is why we joined in the initiative of Argentina and Mexico in 
calling for the inclusion in the agenda of this session of the 
General Assembly of an item on the Malvinas Islands.
Central America remains the theatre for many conflict situations 
resulting from ideological tensions, which have once again created 
hotbeds of crisis that could endanger regional peace and security. 
The Republic of Haiti, which has always refused to view regional 
problems simply in the context of the power balance between East and 
West, cannot but express its deep concern over the manifest symptoms 
of the alarming deterioration in relations between some fraternal 
countries in Central America. We call upon all States in the region 
to reject the sterile option of a dangerous arms race. We would go 
along with any proposal to strengthen regional stability and security 
on the basis of the great principles of international morality and 
law. In that way an atmosphere of peace could be established that 
would be favorable to economic development, which is indeed the real 
problem of the region.
As regards Asia, the Government of Haiti is carefully following the 
courageous initiatives of the Republic of Korea for the reunification 
of the Korean nation. We regret the halt in negotiations between the 
two Governments and urge them to go beyond their differences of view 
in order to arrive at satisfactory results. That, of course, can be 
done only by the Koreans themselves. However, the United Nations 
could, with the agreement of the parties, take action to provide a 
propitious framework for the resumption of talks.
The Haitian Government welcomes the initiative to regroup the 
Cambodian liberation forces within the Coalition Government of 
Democratic Kampuchea. We lend our full support to the various United 
Nations initiatives for a settlement of the conflict, which must 
necessarily include the total and final withdrawal of Vietnamese 
forces from the territory of Kampuchea.
Similarly, the Government of Haiti strongly condemns the continued 
occupation of Afghanistan by foreign troops and urges the 
establishment of conditions which would effectively enable the Afghan 
people to choose their kind of political society freely, without any 
outside interference.
The negotiations on Namibian independence, despite optimistic 
statements of members of the contact group, have made no progress and 
are simply marking time. Some people insist on making the Namibian 
question one aspect of East-West confrontation, but that is 
completely unjustified. Meanwhile, the South African regime, 
encouraged by the differences of view that have developed within the 
contact group, is increasing its diversionary tactics in an attempt 
to delay the inevitable outcome.
The Haitian Government believes that any swift solution of the 
Namibian problem necessarily involves the full implementation of 
Security Council resolution 435 (1978), which reflects the 
international consensus on the need for immediate independence for 
Namibia under the leadership of the patriotic liberation forces of 
the South West Africa People's Organization. It is upsetting to see 
that South Africa, despite the measures taken against it by the 
United Nations, still continues openly to defy the international 
community by pursuing its apartheid policy.
Thirty years have passed since the General Assembly began its 
consideration of the item on racial conflict in South Africa. Just 
before the end of the Decade for Action to Combat Racism and Racial 
Discrimination it seems to us indispensable that the United Nations 
should proceed at this session to a serious evaluation of the efforts 
made to date and, if necessary, define a new strategy for the 
complete elimination of the system of apartheid.
Such action would seem to us particularly timely because this year, 
proclaimed by the General Assembly as the International Year of 
Mobilization for Sanctions against South Africa, is also the 
seventieth anniversary of the African National Congress, for which 
the Haitian Government would once again express full support in its 
difficult struggle against the usurpation of political and economic 
power by a racist minority.
The Haitian Government once again condemns the South African regime's 
continuing strengthening of its arsenal of repressive laws. It also 
condemns the South African policy of bantustanization and those who 
go along with it, because it is a systematic undertaking to 
dehumanize the black people of South Africa. The Haitian people and 
Government, expressing their solidarity with the black majorities in 
South Africa and the people of Namibia in their legitimate 
aspirations and struggles, once again urgently appeals to the 
international community to ensure that the sanctions adopted to make 
the South African regime less intransigent are fully implemented.
I have given a short account of the feelings, wishes and positions of 
the Haitian Government on some of the major issues in the 
international arena. I would emphasize above all our unwavering 
conviction that the current system of international relations must be 
replaced by a new order of justice, collective economic security and 
true co-operation, with respect for the self-determination and 
dignity of each people. Clearly, it would be an illusion to believe 
that our wishes could be fulfilled in a single morning. That would 
mean simply disregarding human nature and forgetting that history 
does not follow a straight path and time is needed to bring it back 
to its true course. However, all progress made, every step taken, is 
a victory for peace and justice over a world of hatred and violence. 
We must therefore work courageously, patiently and with dedication to 
respond to the aspirations of the anguished peoples who are listening 
to us.
The Republic of Haiti, which has always been inspired by the code of 
honor and solidarity, will lend you, Mr. President, and all the 
bodies of the United Nations, full and whole-hearted co-operation in 
order to give life, however partial, to the hopes placed in our work.

